DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

The disclosure of the prior-filed application, Application No. 15/844,176, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
.
Accordingly, claim 1-19, 23, and 24 are not entitled to the benefit of the prior application.

Application No. 15/844,176 lacks written support for wherein the magnetic film comprises a permalloy or a super permalloy and is not entitled to the benefit of the filing date of the prior application.
Accordingly, claim 19 is not entitled to the benefit of the prior application.

Application No. 15/844,176 lacks written support for wherein a film thickness of the insulation paterial is 10 nm or more and 40 nm or less.
Accordingly, claim 23 is not entitled to the benefit of the prior application

The disclosure of the prior-filed application, Application No. 15/366,219, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Application No. 15/366,219 lacks written support for the magnetic filler containing Fe and 32 wt. % or more and 39 wt.% or less of a metal material composed mainly of Ni. 


Application No. 15/366,219 lacks written support for wherein the metal material further contains 0.1 wt.% or more and 8 wt.% or less of Co relative to a total weight of the magnetic filler.
Accordingly, claims 2 is not entitled to the benefit of the prior application.

Application No. 15/366,219 lacks written support for wherein a ratio of an amount of the non-magnetic filler relative to a sum of an amounts of the magnetic filler and the non-magnetic filler is 1 vol.% or more and 40 vol. % or less.
Accordingly, claims 4 is not entitled to the benefit of the prior application.

Application No. 15/366,219 lacks written support for wherein the non-magnetic filler contains at least one material selected from a group consisting of SiO2, ZrW2O8, (ZrO)2P2O7, KZr2(PO4)3, or Zr2(WO4) (PO4)2.
Accordingly, claims 5 is not entitled to the benefit of the prior application.

Application No. 15/366,219 lacks written support for or an imide resin.
Accordingly, claims 10 is not entitled to the benefit of the prior application.

Application No. 15/366,219 lacks written support for wherein the magnetic filler blended in the resin material in a blended ratio of 30 vol.% or more to 85 vol.% or less.


Application No. 15/366,219 lacks written support for wherein the a thermal expansion coefficient of the magnetic mold resin is 15 ppm/°C or less.
Accordingly, claims 18 is not entitled to the benefit of the prior application.

Application No. 15/366,219 lacks written support for wherein the magnetic film comprises a permalloy or a super permalloy and is not entitled to the benefit of the filing date of the prior application.
Accordingly, claim 19 is not entitled to the benefit of the prior application

Application No. 15/366,219 lacks written support for wherein a film thickness of the insulation paterial is 10 nm or more and 40 nm or less.
Accordingly, claim 23 is not entitled to the benefit of the prior application


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 - 10, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fujieda et al (U.S. 2003/0190498) in view of Lin et al (U.S. Pat 9,269,673) and further in view of Yoshitake et al (JP 2001303111-A with English translation from google patents) 

Regarding claim 1. Fujieda et al discloses an electronic circuit package comprising:
a substrate (FIG. 14, item 28);
an electronic component (FIG. 14, item 27) mounted on a surface of the substrate (FIG. 14, item 28);

a metal film (FIG. 14, item 30) covering the magnetic mold resin (FIG. 14, item 32); and
wherein the magnetic mold resin (FIG. 14, item 32) includes: a resin material ([0052], i.e. an insulation polymer material of 30 to 80 volume %. As the preferable insulation polymer materials are polyester group resins, polyurethane resin; epoxy resin; phenol resin; imide group resins).; and a magnetic filler blended in the resin material ([0052], i.e. The composite magnetic particles are kneaded with an insulation polymer material of 30 to 80 volume %), the magnetic filler containing Fe and a metal material composed mainly of Ni ([0116], i.e. for example, parmalloy of Fe-Ni group).
Fujieda et al further discloses the magnetic mold resin effective permeability (FIG. 2, item µ.  Composite particles at 2.5 and particles mixed by v-mixer at 0.5)
Fujieda et al fails to explicitly disclose a magnetic film covering the metal film, the magnetic filler containing 32 wt.% or more and 39 wt.% or less of a metal material composed mainly of Ni, and wherein an effective permeability of the magnetic film is double or more an effective permeability of the magnetic mold resin and greater than 16.4.
Lin et al teaches a magnetic film (FIG. 1B, item 130c; Col 5, line 23, i.e. iron-nickel alloy (FeNi)) covering (Col 5, lines 18-19, i.e. the second shielding layer 130c covers the first shielding layer 130b) the metal film (FIG. 1B, item 130b) and the permeability of the magnetic film is greater than 16.4 (Col 5. Lines 29-34, i.e. suitable magnetically permeable materials for the second shielding layer 130c include those 
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the electronic circuit package as disclosed in Fujieda et al with the magnetic film covering the metal film as disclosed by Lin et al.  The use of the second shielding layer i.e. iron-nickel alloy (FeNi) covers the first shielding layer in Lin et al provides for reducing the level of emissions that can pass through the casing and adversely affect neighboring semiconductor devices (Lin et al, Col 1).
Fujieda et al and Lin et al fail to explicitly disclose the magnetic filler containing 32 wt.% or more and 39 wt.% or less of a metal material composed mainly of Ni.
However, Yoshitake et al teaches the magnetic filler containing 32 wt.% or more and 39 wt.% or less of a metal material composed mainly of Ni ([0007], i.e. 36 Permalloy (36Ni- 0.3Mn-Fe)).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the electronic circuit package as disclosed in Fujieda et al in view of Lin et al with the magnetic filler containing 32 wt.% or more and 39 wt.% or less of a metal material composed mainly of Ni as disclosed by Yoshitake et al.  The use of the 36 Permalloy (36Ni- 0.3Mn-Fe) in Yoshitake et al provides for an alloy powder of high magnetic permeability material having magnetic shielding characteristics without internal strain (Yoshitake et al, [0007], [0027]).
.
However Fujieda et al and Lin et al in view of Yoshitake et al disclose both the magnetic film and the magnetic mold resin. As such the combination of the magnetic film i.e. iron-nickel alloy (FeNi) covering the metal film as taught by Fujieda et al in view of Lin et al with the the magnetic filler containing 32 wt.% or more and 39 wt.% or less of a metal material composed mainly of Ni in the magnetic mold resin as taught by Fujieda et al and Lin et al in view of Yoshitake et al inherently teaches wherein an effective permeability of the magnetic film is double or more an effective permeability of the magnetic mold resin. Fujieda et al and Lin et al in view of Yoshitake et al discloses all applicant’s claimed limitations that would comprise the elements that makes wherein an effective permeability of the magnetic film is double or more an effective permeability of the magnetic mold resin.
It would have been obvious to one of ordinary skill in the art to combine the magnetic mold resin of Fujieda et al with the magnetic film of Lin et al to achieve an effective permeability of the magnetic film is double or more an effective permeability of the magnetic mold resin, as it will increase the magnetic permeability of the device without increasing the internal strain.
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, 

Regarding claim 3. Fujieda et al in view of Lin et al and Yoshitake et al discloses all the limitations of the electronic circuit package as claimed in claim 1 above.
Fujieda et al further discloses wherein the filler further includes a non-magnetic filler ([0104], i.e. SiO2 powder of 30 vole %).

Regarding claim 4. Fujieda et al in view of Lin et al and Yoshitake et al discloses all the limitations of the electronic circuit package as claimed in claim 3 above.
Fujieda et al further discloses wherein a ratio of an amount of the non-magnetic filler ([0104], i.e. SiO2 powder of 30 vole %) relative to a sum of an amounts of the magnetic filler ([0104], i.e. mixed powder of Fe powder of 70 vole %) and the non-magnetic filler ([0104], i.e. SiO2 powder of 30 vole %) is 1 vol.% or more and 40 vol. % or less ([0104], i.e. SiO2 powder of 30 vole %).

Regarding claim 5. Fujieda et al in view of Lin et al and Yoshitake et al discloses all the limitations of the electronic circuit package as claimed in claim 4 above.
Fujieda et al further discloses wherein the non-magnetic filler contains at least one material selected from a group consisting of SiO2, ZrW2O8, (ZrO)2P2O7, KZr2(PO4)3, or Zr2(WO4) (PO4)2 ([0104], i.e. SiO2 powder of 30 vole %).

Regarding claim 6. Fujieda et al in view of Lin et al and Yoshitake et al discloses all the limitations of the electronic circuit package as claimed in claim 1 above.
Fujieda et al further discloses wherein the magnetic filler has a substantially spherical shape (FIG. 9, item 2; [0072], i.e. FIG. 9 is a cross-sectional view showing an electromagnetic wave absorber in which oblate composite magnetic particles are oriented in a resin.).

Regarding claim 7. Fujieda et al in view of Lin et al and Yoshitake et al discloses all the limitations of the electronic circuit package as claimed in claim 1 above.
Fujieda et al further discloses wherein the magnetic filler is coated with an insulating material ([0107], i.e. the composite magnetic particles were coated with relatively compact oxide film of about 1.0 um thickness).

Regarding claim 8. Fujieda et al in view of Lin et al and Yoshitake et al discloses all the limitations of the electronic circuit package as claimed in claim 1 above.


Regarding claim 9. Fujieda et al in view of Lin et al and Yoshitake et al discloses all the limitations of the electronic circuit package as claimed in claim 1 above.
Fujieda et al further discloses wherein the resin material (FIG. 14, item 32) comprises a thermosetting resin material ([0052], i.e. an insulation polymer material of 30 to 80 volume 76. As the preferable insulation polymer materials are polyester group resins, polyurethane resin; epoxy resin; phenol resin; imide group resins). 

Regarding claim 10. Fujieda et al in view of Lin et al and Yoshitake et al discloses all the limitations of the electronic circuit package as claimed in claim 9 above.
Fujieda et al further discloses wherein the thermosetting resin material contains at least one material selected from a group consisting of an epoxy resin, a phenol resin, a urethane resin, a silicone resin, or an imide resin ([0052], i.e. an insulation polymer material of 30 to 80 volume 76. As the preferable insulation polymer materials are polyester group resins, polyurethane resin; epoxy resin; phenol resin; imide group resins).

Regarding claim 17. Fujieda et al in view of Lin et al and Yoshitake et al discloses all the limitations of the electronic circuit package as claimed in claim 1 above.


Regarding claim 19. Fujieda et al in view of Lin et al and Yoshitake et al discloses all the limitations of the electronic circuit package as claimed in claim 1 above.
Lin et al discloses wherein the magnetic film (FIG. 1B, item 103c) comprises a permalloy (Col 5, line 23, i.e. iron-nickel alloy (FeNi))or a super permalloy.
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the electronic circuit package as disclosed in Fujieda et al with the wherein the magnetic film comprises a permalloy as disclosed by Lin et al.  The use of the second shielding layer is formed of iron-nickel alloy (FeNi) in Lin et al provides for reducing the level of emissions that can pass through the casing and adversely affect neighboring semiconductor devices (Lin et al, Col 1).

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Fujieda et al (U.S. 2003/0190498) in view of Yonetsu et al (2012/0038532) and further in view of Lin et al (U.S. Pat 9,269,673) and Yoshitake et al (JP 2001303111-A with English translation from google patents) 

Regarding claim 23. Fujieda et al discloses an electronic circuit package comprising:
a substrate (FIG. 14, item 28);
an electronic component (FIG. 14, item 27) mounted on a surface of the substrate (FIG. 14, item 28);
a magnetic mold resin (FIG. 14, item 32) covering the surface of the substrate (FIG. 14, item 28) so as to embed therein the electronic component (FIG. 14, item 27); 
a metal film (FIG. 14, item 30) covering the magnetic mold resin (FIG. 14, item 32); and
wherein the magnetic mold resin (FIG. 14, item 32) includes: a resin material ([0052], i.e. an insulation polymer material of 30 to 80 volume %. As the preferable insulation polymer materials are polyester group resins, polyurethane resin; epoxy resin; phenol resin; imide group resins).; and a magnetic filler blended in the resin material ([0052], i.e. The composite magnetic particles are kneaded with an insulation polymer material of 30 to 80 volume %), the magnetic filler containing Fe and a metal material composed mainly of Ni ([0116], i.e. for example, parmalloy of Fe-Ni group), wherein the magnetic filler is coated with an insulating material ([0107], i.e. the composite magnetic particles were coated with relatively compact oxide film of about 1.0 um thickness),
wherein a film thickness of the insulating material is 10 nm or more ([0107], i.e. the composite magnetic particles were coated with relatively compact oxide film of about 1.0 um thickness).
Fujieda et al further discloses the magnetic mold resin effective permeability (FIG. 2, item µ.  Composite particles at 2.5 and particles mixed by v-mixer at 0.5)

However, Yonetsu et al teaches wherein the film thickness of the insulating film is 40 nm or less ([0106] i.e. The covering layer has the thickness of 0.1 nm to 100 nm, preferably the thickness of 0.1 nm to 20 nm.).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the electronic circuit package as disclosed in Fujieda et al with the wherein the film thickness of the insulating film is 40 nm or less as disclosed by Yonetsu et al.  The use of the covering layer has the thickness of 0.1 nm to 100 nm, preferably the thickness of 0.1 nm to 20 nm in Yonetsu et al provides for covering layer can electrically separate the magnetic particles from one another to enhance the electric resistance of the desired member when the member is prepared by integrating the core-shell magnetic particles covered with the covering layers (Yonetsu et al [0105]).
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 
Fujieda et al fails to explicitly disclose a magnetic film covering the metal film, the magnetic filler containing 32 wt.% or more and 39 wt.% or less of a metal material composed mainly of Ni, and wherein an effective permeability of the magnetic film is double or more an effective permeability of the magnetic mold resin.
Lin et al teaches a magnetic film (FIG. 1B, item 130c; Col 5, line 23, i.e. iron-nickel alloy (FeNi)) covering (Col 5, lines 18-19, i.e. the second shielding layer 130c covers the first shielding layer 130b) the metal film (FIG. 1B, item 130b). 
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the electronic circuit package as disclosed in Fujieda et al with the magnetic film covering the metal film as disclosed by Lin et al.  The use of the second shielding layer i.e. iron-nickel alloy (FeNi) covers the first shielding layer in Lin et al provides for reducing the level of emissions that can pass through the casing and adversely affect neighboring semiconductor devices (Lin et al, Col 1).
Fujieda et al and Lin et al fail to explicitly disclose the magnetic filler containing 32 wt.% or more and 39 wt.% or less of a metal material composed mainly of Ni.
However, Yoshitake et al teaches the magnetic filler containing 32 wt.% or more and 39 wt.% or less of a metal material composed mainly of Ni ([0007], i.e. 36 Permalloy (36Ni- 0.3Mn-Fe)).

Fujieda et al and Lin et al and Yoshitake et al fail to explicitly disclose wherein an effective permeability of the magnetic film is double or more an effective permeability of the magnetic mold resin.
However Fujieda et al and Lin et al in view of Yoshitake et al disclose both the magnetic film and the magnetic mold resin. As such the combination of the magnetic film i.e. iron-nickel alloy (FeNi) covering the metal film as taught by Fujieda et al in view of Lin et al with the the magnetic filler containing 32 wt.% or more and 39 wt.% or less of a metal material composed mainly of Ni in the magnetic mold resin as taught by Fujieda et al and Lin et al in view of Yoshitake et al inherently teaches wherein an effective permeability of the magnetic film is double or more an effective permeability of the magnetic mold resin. Fujieda et al and Lin et al in view of Yoshitake et al discloses all applicant’s claimed limitations that would comprise the elements that makes wherein an effective permeability of the magnetic film is double or more an effective permeability of the magnetic mold resin.

“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). >In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.”

Regarding claim 24.  Fujieda et al in view of Yonetsu et al, Lin et al and Yoshitake et al discloses all the limitations of the electronic circuit package as claimed in claim 1 above.
.

Claims 1 – 10, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fujieda et al (U.S. 2003/0190498) in view of Lin et al (U.S. Pat 9,269,673) and further in view of Gehrmann et al (U.S. 2009/0047167) 

Regarding claim 1. Fujieda et al discloses an electronic circuit package comprising:
a substrate (FIG. 14, item 28);
an electronic component (FIG. 14, item 27) mounted on a surface of the substrate (FIG. 14, item 28);
a magnetic mold resin (FIG. 14, item 32) covering the surface of the substrate (FIG. 14, item 28) so as to embed therein the electronic component (FIG. 14, item 27); 
a metal film (FIG. 14, item 30) covering the magnetic mold resin (FIG. 14, item 32); and
wherein the magnetic mold resin (FIG. 14, item 32) includes: a resin material ([0052], i.e. an insulation polymer material of 30 to 80 volume %. As the preferable insulation polymer materials are polyester group resins, polyurethane resin; epoxy resin; phenol resin; imide group resins).; and a magnetic filler blended in the resin material 
Fujieda et al further discloses various effective permeabilities (FIG. 2, item µ.  Composite particles at 2.5 and particles mixed by v-mixer at 0.5)
Fujieda et al fails to explicitly disclose a magnetic film covering the metal film, the magnetic filler containing 32 wt.% or more and 39 wt.% or less of a metal material composed mainly of Ni, and wherein an effective permeability of the magnetic film is double or more an effective permeability of the magnetic mold resin and greater than about 16.4.
Lin et al teaches a magnetic film (FIG. 1B, item 130c) covering (Col 5, lines 18-19, i.e. the second shielding layer 130c covers the first shielding layer 130b) the metal film (FIG. 1B, item 130b) and the permeability of the magnetic film is greater than 16.4 (Col 5. Lines 29-34, i.e. suitable magnetically permeable materials for the second shielding layer 130c include those having a relative permeability greater than at least about 50, at least about 100, at least about 500, at least about 1000, at least about 5000).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the electronic circuit package as disclosed in Fujieda et al with the magnetic film covering the metal film as disclosed by Lin et al.  The use of the second shielding layer covers the first shielding layer in Lin et al provides for reducing the level of 
Fujieda et al and Lin et al fail to explicitly disclose the magnetic filler containing 32 wt.% or more and 39 wt.% or less of a metal material composed mainly of Ni, and wherein an effective permeability of the magnetic film is double or more an effective permeability of the magnetic mold resin.
However, Gehrmann et al teaches the magnetic filler containing 32 wt.% or more and 39 wt.% or less of a metal material composed mainly of Ni (Claim 8, Ni 38.0 to 39.0%, remainder Fe and impurities).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the electronic circuit package as disclosed in Fujieda et al in view of Lin et al with the magnetic filler containing 32 wt.% or more and 39 wt.% or less of a metal material composed mainly of Ni as disclosed by Gehrmann et al.  The use of Ni 38.0 to 39.0%, remainder Fe and impurities in Gehrmann et al provides for an alloy for reducing thermal expansion coefficient (Gehrmann et al, [0018]).
Fujieda et al and Lin et al and Gehrmann et al fail to explicitly disclose wherein an effective permeability of the magnetic film is double or more an effective permeability of the magnetic mold resin.
However Fujieda et al and Lin et al in view of Gehrmann et al disclose both the magnetic film and the magnetic mold resin. As such the combination of the magnetic film i.e. iron-nickel alloy (FeNi) covering the metal film as taught by Fujieda et al in view of Lin et al with the magnetic filler containing 32 wt.% or more and 39 wt.% or less of a .
Fujieda et al and Lin et al in view of Gehrmann et al discloses all applicant’s claimed limitations that would comprise the elements that makes wherein an effective permeability of the magnetic film is double or more an effective permeability of the magnetic mold resin.
It would have been obvious to one of ordinary skill in the art to combine the magnetic mold resin of Fujieda et al with the magnetic film of Lin et al to achieve an effective permeability of the magnetic film is double or more an effective permeability of the magnetic mold resin, as it will increase the magnetic permeability of the device without increasing the internal strain.
 “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). >In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the 

Regarding claim 2. Fujieda et al in view of Lin et al and Gehrmann et al discloses all the limitations of the electronic circuit package as claimed in claim 1 above.
Gehrmann et al further discloses wherein the metal material further contains 0.1 wt.% or more and 8 wt.% or less of Co relative to a total weight of the magnetic filler (Claim 8,  Ni 38.0 to 39.0%, Co <4.0 to <5.5%, Ni +1/2 Co >40.0 to <42.0 %, with remainder Fe and impurities)

Regarding claim 3. Fujieda et al in view of Lin et al and Gehrmann et al discloses all the limitations of the electronic circuit package as claimed in claim 1 above.
Fujieda et al further discloses wherein the filler further includes a non-magnetic filler ([0104], i.e. SiO2 powder of 30 vole %).

Regarding claim 4. Fujieda et al in view of Lin et al and Gehrmann et al discloses all the limitations of the electronic circuit package as claimed in claim 3 above.
Fujieda et al further discloses wherein a ratio of an amount of the non-magnetic filler ([0104], i.e. SiO2 powder of 30 vole %) relative to a sum of an amounts of the magnetic filler ([0104], i.e. mixed powder of Fe powder of 70 vole %) and the non-magnetic filler ([0104], i.e. SiO2 powder of 30 vole %) is 1 vol.% or more and 40 vol. % or less ([0104], i.e. SiO2 powder of 30 vole %).

Regarding claim 5. Fujieda et al in view of Lin et al and Gehrmann et al discloses all the limitations of the electronic circuit package as claimed in claim 4 above.
Fujieda et al further discloses wherein the non-magnetic filler contains at least one material selected from a group consisting of SiO2, ZrW2O8, (ZrO)2P2O7, KZr2(PO4)3, or Zr2(WO4) (PO4)2 ([0104], i.e. SiO2 powder of 30 vole %).

Regarding claim 6. Fujieda et al in view of Lin et al and Gehrmann et al discloses all the limitations of the electronic circuit package as claimed in claim 1 above.
Fujieda et al further discloses wherein the magnetic filler has a substantially spherical shape (FIG. 9, item 2; [0072], i.e. FIG. 9 is a cross-sectional view showing an electromagnetic wave absorber in which oblate composite magnetic particles are oriented in a resin.).

Regarding claim 7. Fujieda et al in view of Lin et al and Gehrmann et al discloses all the limitations of the electronic circuit package as claimed in claim 1 above.
Fujieda et al further discloses wherein the magnetic filler is coated with an insulating material ([0107], i.e. the composite magnetic particles were coated with relatively compact oxide film of about 1.0 um thickness).

Regarding claim 8. Fujieda et al in view of Lin et al and Gehrmann et al discloses all the limitations of the electronic circuit package as claimed in claim 1 above.


Regarding claim 9. Fujieda et al in view of Lin et al and Gehrmann et al discloses all the limitations of the electronic circuit package as claimed in claim 1 above.
Fujieda et al further discloses wherein the resin material (FIG. 14, item 32) comprises a thermosetting resin material ([0052], i.e. an insulation polymer material of 30 to 80 volume 76. As the preferable insulation polymer materials are polyester group resins, polyurethane resin; epoxy resin; phenol resin; imide group resins). 

Regarding claim 10. Fujieda et al in view of Lin et al and Gehrmann et al discloses all the limitations of the electronic circuit package as claimed in claim 9 above.
Fujieda et al further discloses wherein the thermosetting resin material contains at least one material selected from a group consisting of an epoxy resin, a phenol resin, a urethane resin, a silicone resin, or an imide resin ([0052], i.e. an insulation polymer material of 30 to 80 volume 76. As the preferable insulation polymer materials are polyester group resins, polyurethane resin; epoxy resin; phenol resin; imide group resins).

Regarding claim 17. Fujieda et al in view of Lin et al and Gehrmann et al discloses all the limitations of the electronic circuit package as claimed in claim 1 above.


Regarding claim 19. Fujieda et al in view of Lin et al and Gehrmann et al discloses all the limitations of the electronic circuit package as claimed in claim 1 above.
Lin et al discloses wherein the magnetic film (FIG. 1B, item 103c) comprises a permalloy (Col 5, line 23, i.e. iron-nickel alloy (FeNi))or a super permalloy.
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the electronic circuit package as disclosed in Fujieda et al with the wherein the magnetic film comprises a permalloy as disclosed by Lin et al.  The use of the second shielding layer is formed of iron-nickel alloy (FeNi) in Lin et al provides for reducing the level of emissions that can pass through the casing and adversely affect neighboring semiconductor devices (Lin et al, Col 1).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fujieda et al (U.S. 2003/0190498) in view of Lin et al (U.S. Pat 9,269,673) and Yoshitake et al (JP 2001303111-A with English translation from google patents) as applied to claim 1 above, and further in view of Igarashi et al (U.S. 2003/0024723) 

Regarding claim 11. Fujieda et al in view of Lin et al and Yoshitake et al discloses all the limitations of the electronic circuit package as claimed in claim 1 above.
Fujieda et al in view of Lin et al and Yoshitake et al fail to explicitly disclose wherein a volume resistivity of the magnetic mold resin is 1010 Ω cm or more.
fail to explicitly disclose a volume resistivity equal to or larger than 1010 Ω.
However, Igarashi et al teaches wherein a volume resistivity of the magnetic mold resin ( than 1010 Ω cm or more,(Entire document. Tables 1-3, volume resistivity; page 6, a DC voltage of 500 V was applied to the cured product to measure the volume resistivity based on JIS K 6911).
 It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention have to have combined the electronic circuit package as disclosed in Fujieda et al in view of Lin et al and Yoshitake et al with the a volume resistivity equal to or larger than 1010 Ω-cm as disclosed by Igarashi et al.  The use of the epoxy resin composition in Igarashi et al to provide a semiconductor device resin-encapsulated with an encapsulating material superior in electric insulation properties so as to have an electromagnetic wave shielding function, and an epoxy resin composition used for encapsulating a semiconductor in the semiconductor device (Igarashi et al, [0009]).

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fujieda et al (U.S. 2003/0190498) in view of Lin et al (U.S. Pat 9,269,673) and Yoshitake et al (JP 2001303111-A with English translation from google patents) as applied to claim 1 above, and further in view of Jeong et al (U.S. 9,974,215)

Regarding claim 13. Fujieda et al in view of Lin et al and Yoshitake et al discloses all the limitations of the electronic circuit package as claimed in claim 1 above.
Fujieda et al further discloses further comprising a metal film (FIG. 14, item 30) covering the magnetic mold resin (FIG. 14, item 32); and
Fujieda et al fails to explicitly disclose wherein the metal film is connected to a power supply pattern provided in the substrate.
However Jeong et al teaches the metal film (FIG. 1, item 50, i.e. conductive layer) connect to the power supply pattern (FIG. 1, item 25, i.e. ground electrode) provided in the substrate (Col 4, lines 59-61, i.e. The ground electrode has a surface exposed at a side of the substrate and the conductive layer makes contact with the ground electrode). 
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the electronic circuit package as disclosed in Fujieda et al in view of Lin et al and Yoshitake et al with the wherein the metal film is connected to a power supply pattern provided in the substrate as disclosed by Jeong et al. The use of the ground electrode has a surface exposed at a side of the substrate and the conductive layer makes contact with the ground electrode in Jeong et al provides for the electromagnetic waves generated from the electronic components mounted in the substrate are absorbed in the magnetic layer and reflected by the conductive layer disposed nearby to prevent the generated electromagnetic waves from being escaped therefrom, thereby 

Regarding claim 14. Fujieda et al in view of Lin et al and Yoshitake et al and further in view of Jeong et al discloses all the limitations of the electronic circuit package as claimed in claim 13 above.
Lin et al further discloses wherein the metal film (FIG. 1B, item 130b) is mainly composed of at least one metal selected from a group consisting of Au, Ag, Cu, and Al (Col 5, lines 7-8, i.e. the first shielding layer 130b is formed of, for example, Cu, silver (Ag)).

Regarding claim 15. Fujieda et al in view of Lin et al and Yoshitake et al and further in view of Jeong et al discloses all the limitations of the electronic circuit package as claimed in claim 13 above.
Lin et al further discloses wherein a surface of the metal film (FIG. 1B, item 130c) is covered with an antioxidant film (FIG. 1B, item 130d; Col 1, lines 38-41, i.e. The protection layer 130d covers the second shielding layer 130c. The protection layer 130d serves to protect the first shielding layer 130b and second shielding layer 130c from becoming rusty).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the electronic circuit package as disclosed in Fujieda et al with the wherein a surface of the metal film is covered with an antioxidant film as disclosed by Lin et 

Regarding claim 16. Fujieda et al in view of Lin et al and Yoshitake et al and further in view of Jeong et al discloses all the limitations of the electronic circuit package as claimed in claim 13 above.
Jeong et al further discloses wherein the power supply pattern (FIG. 1, item 25, i.e. ground electrode)f is exposed to a side surface of the substrate (Col 4, lines 59-61, i.e. The ground electrode has a surface exposed at a side of the substrate and the conductive layer makes contact with the ground electrode)., and the metal film (FIG. 1, item 50, i.e. conductive layer) contacts the power supply pattern exposed on the side surface of the substrate (Col 4, lines 59-61, i.e. The ground electrode has a surface exposed at a side of the substrate and the conductive layer makes contact with the ground electrode)..
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the electronic circuit package as disclosed in Fujieda et al in view of Lin et al and Yoshitake et al with the wherein the power supply pattern is exposed to a side surface of the substrate, and the metal film contacts the power supply pattern exposed on the side surface of the substrate as disclosed by Jeong et al. The use of the ground electrode has a surface exposed at a side of the substrate and the conductive layer makes contact with the ground electrode in Jeong et al provides for the electromagnetic .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fujieda et al (U.S. 2003/0190498) in view of Lin et al (U.S. Pat 9,269,673) and Yoshitake et al (JP 2001303111-A with English translation from google patents) as applied to claim 1 above, and further in view of Yamamoto et al (U.S. 2010/0193972)

Regarding claim 18. Fujieda et al in view of Lin et al and Yoshitake et al discloses all the limitations of the electronic circuit package as claimed in claim 1 above.
Fujieda et al fail to explicitly disclose wherein the a thermal expansion coefficient of the magnetic mold resin is 15 ppm/°C or less.
However, Yamamoto et al teaches wherein the a thermal expansion coefficient of the magnetic mold resin is 15 ppm/°C or less ([0009], i.e. the thermal expansion coefficient of the molding resin is from 14 to 20 ppm/°C).
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck 
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the electronic circuit package as disclosed in Fujieda et al in view of Lin et al and Yoshitake et al with the wherein the a thermal expansion coefficient of the magnetic mold resin is 15 ppm/°C or less as disclosed by Yamamoto et al.  The use of the thermal expansion coefficient of the molding resin is from 14 to 20 ppm/°C in Yamamoto et al provides for both good electromagnetic wave shieldability and good electric insulation properties (Yamamoto et al, [0001]).

Response to Arguments
Applicant's arguments filed October 15, 2020 have been fully considered but they are not persuasive.

Regarding claim 1.  Applicant argues:
Therefore, it follows that the magnetic permeability of the magnetic film, as disclosed in the present application, is greater than 16.4 (double the lowest permeability of 8.2 of the filler of the magnetic mold resin).
It is noted that Fujieda shows both the real and imaginary portions of the complex permeabilities as being less than 3, and decreasing toward higher frequencies.
Therefore, the present application does, in fact, disclose “specific permeability” that does NOT read on Fujieda’s magnetic mold resin, as none of the permeabilities in Fujieda et al. (all less than 5) even approach the claimed effective permeability of the claimed magnetic film (greater than 16.4).

Indeed, even if the composite magnetic particles of the insulation metal oxide were dispersed in a soft magnetic metal particle as taught by Fujieda et al. and covered with Lin et al.’s FeNi alloy magnetic film, the claimed embodiment would not result or somehow become suggested thereby. The effective permeability of the magnetic film would still be nowhere close to the claimed double or more the effective permeability of the magnetic mold resin, as only disclosed in the present application.

The Office then acknowledges that the Fujieda et al. - Lin et al. combination fail to teach or suggest the magnetic filler containing 32 wt% or more and 39 wt% or less of a metal material Indeed, even if the composite magnetic particles of the insulation metal oxide were dispersed in a soft magnetic metal particle as taught by Fujieda et al. and covered with Lin et al.’s FeNi alloy magnetic film, the claimed embodiment would not result or somehow become suggested thereby. The effective permeability of the magnetic film would still be nowhere close to the claimed double or more the effective permeability of the magnetic mold resin, as only disclosed in the present
application. The Office then acknowledges that the Fujieda et al. - Lin et al. combination fail to teach or suggest the magnetic filler containing 32 wt% or more and 39 wt% or less of a metal material composed mainly of Ni., but asserts that Yoshitake et al. teaches such. However, even if Yoshitake et al.’s disclosed 36/0.3 ratio of Ni to Fe for the magnetic filler were to be adopted and incorporated into the Fujieda et al. - Lin et al. combination, the claimed embodiment would not result or become suggested thereby. Still missing and unsuggested would be the claimed effective permeability of the magnetic film being a) double or more an effective permeability of the magnetic mold resin and/or b) being greater than 16.4.

Applicant is attempting to argue that Fujieda et al, Lin et al and Yoshitake et al fails to disclose the effective permeability of the magnetic film (which includes the resin material and the magnetic filler) is double or more the effective permeability of the magnetic mold resin and is greater than 16.4.
However, applicant’s claimed magnetic film does not contain a resin material and magnetic filler.  Applicant’s magnetic film comprises a permalloy or superpermalloy.  A permalloy or supermermalloy is not resin material.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies magnetic film (which includes the resin material and the magnetic filler)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s argument is not persuasive.

Furthermore, Applicant’s claim states the permeability of the magnetic mold resin which comprises the resin material and a magnetic filler blended in the resin material.
 Fujieda et al discloses applicant’s claimed permeability of the magnetic resin material.
Furthermore, Lin et al discloses the magnetic film is greater than 16.4 as disclosed in the rejection above.
Fujieda et al in view of Lin et al and Yoshitake et al discloses all of applicant’s claimed limitations.
Fujieda et al and Lin et al in view of Yoshitake et al disclose both the magnetic film and the magnetic mold resin. As such the combination of the magnetic film i.e. iron-nickel alloy (FeNi) covering the metal film as taught by Fujieda et al in view of Lin et al with the magnetic filler containing 32 wt.% or more and 39 wt.% or less of a metal material composed mainly of Ni in the magnetic mold resin as taught by Fujieda et al and Lin et al in view of Yoshitake et al inherently teaches wherein an effective permeability of the magnetic film is double or more an effective permeability of the magnetic mold resin. 


Furthermore, "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.")
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments are not persuasive.  

Applicant is silent with respect to the Fujieda et al, in view of Lin et al and Gehrmann et al rejection of claims 1-10, 17, and 19.

Applicant’s further arguments are not persuasive for the reasons given above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al (U.S. 2016/0358860) discloses magnetic film with a permeability of 450 and a magnetic mold resin with a permeability of 200.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.E.B./Examiner, Art Unit 2815